In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Nassau County (Carter, J.), dated May 29, 2003, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly found that the petitioner was lawfully detained at the Nassau County Jail pursuant to a parole violation warrant issued on January 6, 2003, by the New York State Division of Parole (hereinafter the Division). There is no merit to the petitioner’s contention that this warrant should not have been issued because it was based on the same crimes as a previous parole violation warrant issued by the Division against the petitioner (see People ex rel. McEneny v New York State Div. of Parole, 268 AD2d 250 [2000]; Matter of Jarrell v Rodriguez, 167 AD2d 776 [1990]; People ex rel. Williams v Rodriguez, 108 AD2d 1007 [1985]; cf. Matter of Bagby v New York State Div. of Parole, 211 AD2d 715 [1995]).
The petitioner’s remaining contentions are without merit. Florio, J.P., Luciano, Townes and Fisher, JJ., concur.